Title: To Thomas Jefferson from Cyrus Griffin, 13 June [1780]
From: Griffin, Cyrus
To: Jefferson, Thomas


Philadelphia, 13 June [1780]. Griffin is about to retire from Congress. Hopes governor approved intelligence he has forwarded. Confesses that, duty aside, he had “pride and pleasure in corresponding with a great character.” Stirling reports British in New Jersey considerably reinforced. They have built a floating bridge to retreat to Staten Island if necessary. Two or three “little battles” have taken place. Probably object of enemy was “to try the force of General Washingtons regular Troops—unluckily by the experiment they find our illustrious commander unable to meet them without the aid of militia—and what next?” Fears they will remain in Jersey until Clinton returns from Charleston and then make a bold attempt on the Continental stores. About fifty sail of merchantmen arrived at Philadelphia a few days ago.
